DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because (1) certain text in Fig. 4 are illegible;  (2) Fig. 4 contains numbers, letters and reference characters placed upon hatched or shaded surfaces, not conforming to standard of drawing outlined in 37 CFR 1.84(p)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
in claim 1, the step of “transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources” using one of the at least one PUCCH resource;
in claim 9, the step of “receiving feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources” using one of the at least one PUCCH resource.; 
in claim 20, to “transmit feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources” using one of the at least one PUCCH resource.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo; Dongyoun et al. US PGPUB 20150195072 A1.
Regarding claim 1. Seo teaches A resource configuration method, comprising: receiving, by a terminal, configuration information transmitted by a network device, (Fig. 14, UE and BS,) the configuration information being used for indicating at least one physical uplink control channel (PUCCH) resource, (Fig. 13, S110, [0257] The user equipment may receive a parameter required for SPS through a higher layer signal such as an RRC message before receiving the SPS activation PDCCH.) 
wherein one of the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)

Regarding claim 5. Seo teaches The method according to claim 1, wherein the configuration information is further used for indicating a correspondence between one of the at least one PUCCH resource and the plurality of downlink semi-persistent scheduling resources.  ([0104] Accordingly, the base station previously sets a plurality of resources through a higher layer signal like an RRC message, and then uses a TPC field included in a PDCCH indicating SPS activation as an ARI (ACK/NACK resource indicator) to indicate ACK/NACK transmission resources with respect to SPS PDSCH in a scheme of indicating a specific resource among a plurality of resources. Such ACK/NACK transmission resources may refer to an explicit resource.) 

Regarding claim 9. Seo teaches A method for resource configuration, comprising: 

wherein one of the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)

Regarding claim 13. Seo teaches The method according to claim 9, wherein the configuration information is used for indicating a correspondence between one of the at least one PUCCH resource and the plurality of downlink semi-persistent scheduling resources. ([0104] Accordingly, the base station previously sets a plurality of resources through a higher layer signal like an RRC message, and then uses a TPC field included in a PDCCH indicating SPS activation as an ARI (ACK/NACK resource indicator) to indicate ACK/NACK transmission resources with respect to SPS PDSCH in a scheme of indicating a specific resource among a plurality of resources. Such ACK/NACK transmission resources may refer to an explicit resource.) 

Regarding claim 20. Seo teaches A resource configuration device, comprising: a processor; (Fig. 14, Processor 210) and a memory for storing a computer program, (Ibid. Memory 220) wherein the processor is configured to invoke and run the computer program stored in the memory to cause the resource configuration device to 

the configuration information being used for indicating at least one physical uplink control channel PUCCH resource, (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
wherein one of the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (Id.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, further in view of Kuchibhotla; Ravi et al. US 20170135116 A1 (hereinafter “Ravi”).

Regarding claim 2. Seo teaches The method according to claim 1, but Seo does not teach 
wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to a preset rule.  
However, Ravi teaches The method according to claim 1, wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource (¶0068, a device may be configured via higher layers with a low-latency transmission mode or a low-latency feature….  a dedicated PDCCH resource, like in Semi-Persistent Scheduling (SPS), can be directly assigned to PDSCH. This can allow the device to start detecting and decoding the PDSCH early and to send the uplink feedback much faster.)  are determined according to a preset rule. in order to improve network A feedback packet can be transmitted in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration.  (Examiner notes: “the preset rule” being underlined))
Seo and Ravi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Ravi in order to improve network performance by support the latency sensitive traffic types and other latency sensitive new use cases.  

Regarding claim 10. Seo teaches The method according to claim 9, wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to a preset rule.
but Seo does not teach 
wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to a preset rule.  
However, Ravi teaches wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource (¶0068, a device may be configured via higher layers with a low-latency transmission mode or a low-latency feature….  a dedicated PDCCH resource, like in Semi-Persistent Scheduling (SPS), can be directly assigned to PDSCH. This can allow the device to start detecting and decoding the PDSCH early and to send the uplink feedback much faster.)  are determined according to a preset rule. in order to improve network performance by support the latency sensitive traffic types and other latency sensitive new use cases.  ([0036] The higher layer configuration can A feedback packet can be transmitted in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration.  (Examiner notes: “the preset rule” being underlined))
in order to improve network performance by support the latency sensitive traffic types and other latency sensitive new use cases.  
Seo and Ravi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Ravi in order to improve network performance by support the latency sensitive traffic types and other latency sensitive new use cases.  

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Ravi as applied to claims 2 and 10, further in view of Lunttila; Timo Erkki et al. US PGPUB 20190116006 A1.
Regarding claim 3. Seo and Ravi teaches The method according to claim 2, but Seo and Ravi does not teach wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that a time difference between a position of a PUCCH resource in the at least one PUCCH resource and an end position of the corresponding downlink semi-persistent scheduling resources is not less than a first predetermined value, wherein the first predetermined value is not less than PDSCH decoding latency.
However, Lunttila teaches wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that a time difference between a position of a PUCCH resource in the at least one PUCCH resource and an end position of the corresponding downlink semi-persistent scheduling resources is not 
in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation. ([0117]).  
Seo and Lunttila are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Luntila in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation.  

Regarding claim 4. Seo and Ravi and Luntilla teaches The method according to claim 3, But Seo and Ravi does not teach wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that 
a time difference between the position of the PUCCH resource and a start position of the corresponding downlink semi-persistent scheduling resources is not less than a second predetermined value, wherein the second predetermined value is greater than the first predetermined value.  
However, Luntilla  teaches 
wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that 

in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation. ([0117]).  
Seo and Lunttila are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Luntila in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation.  

Regarding claim 11. Seo and Ravi teaches The method according to claim 10, but Seo and Ravi does not teach wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that a time difference between a position of a PUCCH resource in the at least one PUCCH resource and an end position of the corresponding downlink semi-persistent scheduling resources is not less than a first predetermined value, wherein the first predetermined value is not less than PDSCH decoding latency.
However, Lunttila teaches wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that a time difference between a position of a PUCCH resource in the at least one PUCCH resource and an end position of the corresponding downlink semi-persistent scheduling resources is not 
in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation. ([0117]).  
Seo and Lunttila are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Luntila in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation.  

Regarding claim 12. Seo and Ravi and Luntilla teaches The method according to claim 11, But Seo and Ravi  does not teach wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that 
a time difference between the position of the PUCCH resource and a start position of the corresponding downlink semi-persistent scheduling resources is not less than a second predetermined value, wherein the second predetermined value is greater than the first predetermined value.  
However, Luntilla  teaches 
wherein the downlink semi-persistent scheduling resources corresponding to the at least one PUCCH resource are determined according to the preset rule, comprising that 

in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation. ([0117]).  
Seo and Lunttila are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Luntila in order to facilitate significant latency reduction in TDD operation with minimal changes to BS and no changes to normal latency mode user device operation.  

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, further in view of TUSHAR; Vrind et al. US PGPUB 20170208612 A1.
Regarding claim 6. Seo teaches The method according to claim 1,  the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
But Seo does not teach wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups,  ([0065] Referring to FIG. 3B, the base station 200 performs a semi 
However, Tushar teaches 
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups,  ([0065] Referring to FIG. 3B, the base station 200 performs a semi persistence UL/DL scheduling operation for the MTC devices of group A managed through an MTC gateway 100-A and the MTC devices of group B managed through the MTC gateway 100-B. ) and 
each group of downlink semi-persistent scheduling resources includes at least one downlink semi-persistent scheduling resource. (Fig. 4, see [0071] Once SPS is activated, the base station 200 configures predefined DL/UL grant intervals S110 and S130 for the UE. The Dl/UL grant remains valid up to the SPS interval S100. The SPS interval S100 includes the assignment intervals S121-S124 for allocating N resources.)
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS grouping in Tushar in order to minimizing overhead in a mobile communication network.

Regarding claim 7. Seo and Tushar teaches The method according to claim 6, and Seo and Tushar teaches wherein the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, comprising that the 
wherein the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, comprising that 
the configuration information is used for indicating the downlink semi-persistent scheduling resources (([0259] … the SPS activation PDCCH (S120).) 
included in each group ((Tushar,[0065] Referring to FIG. 3B, the base station 200 performs a semi persistence UL/DL scheduling operation for the MTC devices of group A managed through an MTC gateway 100-A and the MTC devices of group B managed through the MTC gateway 100-B. ) of downlink semi-persistent scheduling resources and the corresponding PUCCH resource. ([0259] … (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).) 
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS grouping in Tushar in order to minimizing overhead in a mobile communication network.

Regarding claim 8. Seo teaches The method according to claim 1, wherein the configuration information being used for indicating at least one physical uplink control channel (PUCCH) resource comprises: 
the configuration information being used for indicating a target downlink semi-persistent scheduling resource  ([0100] Hereinafter, a PDCCH for SPS activation refers to an SPS activation PDCCH, 
Seo does not teach 
wherein the target downlink semi-persistent scheduling resource is used for determining other downlink semi-persistent scheduling resources in the plurality of downlink semi-persistent scheduling resources. 
However, Tushar teaches 
wherein the target downlink semi-persistent scheduling resource is used for determining other downlink semi-persistent scheduling resources in the plurality of downlink semi-persistent scheduling resources.  ([0071] Once SPS is activated, the base station 200 configures predefined DL/UL grant intervals S110 and S130 for the UE.)
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS grouping in Tushar in order to minimizing overhead in a mobile communication network.

Regarding claim 14. Seo teaches The method according to claim 9, the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS 
But Seo does not teach wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups,  ([0065] Referring to FIG. 3B, the base station 200 performs a semi persistence UL/DL scheduling operation for the MTC devices of group A managed through an MTC gateway 100-A and the MTC devices of group B managed through the MTC gateway 100-B.) and each group of downlink semi-persistent scheduling resources includes at least one downlink semi-persistent scheduling resource. 
However, Tushar teaches 
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups,  ([0065] Referring to FIG. 3B, the base station 200 performs a semi persistence UL/DL scheduling operation for the MTC devices of group A managed through an MTC gateway 100-A and the MTC devices of group B managed through the MTC gateway 100-B. ) and 
each group of downlink semi-persistent scheduling resources includes at least one downlink semi-persistent scheduling resource. (Fig. 4, see [0071] Once SPS is activated, the base station 200 configures predefined DL/UL grant intervals S110 and S130 for the UE. The Dl/UL grant remains valid up to the SPS interval S100. The SPS interval S100 includes the assignment intervals S121-S124 for allocating N resources.)
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 15. Seo and Tushar teaches The method according to claim 14, and Seo and Tushar teaches wherein the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, comprising that the configuration information is used for indicating the downlink semi-persistent scheduling resources included in each group of downlink semi-persistent scheduling resources and the corresponding PUCCH resource.
wherein the configuration information is used for indicating the PUCCH resource corresponding to each group of downlink semi-persistent scheduling resources, comprising that 
the configuration information is used for indicating the downlink semi-persistent scheduling resources (([0259] … the SPS activation PDCCH (S120).) 
included in each group ((Tushar,[0065] Referring to FIG. 3B, the base station 200 performs a semi persistence UL/DL scheduling operation for the MTC devices of group A managed through an MTC gateway 100-A and the MTC devices of group B managed through the MTC gateway 100-B. ) of downlink semi-persistent scheduling resources and the corresponding PUCCH resource. ([0259] … (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).) 
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS grouping in Tushar in order to minimizing overhead in a mobile communication network.

Regarding claim 16. Seo teaches The method according to claim 9, wherein the configuration information being used for indicating at least one physical uplink control channel (PUCCH) resource comprises: the configuration information being used for indicating a target downlink semi-persistent scheduling resource  ([0100] Hereinafter, a PDCCH for SPS activation refers to an SPS activation PDCCH, and a PDCCH for SPS release refers to an SPS release PDCCH.) and the PUCCH resource corresponding to the target downlink semi-persistent scheduling resource, ([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).) 
Seo does not teach 
wherein the target downlink semi-persistent scheduling resource is used for determining other downlink semi-persistent scheduling resources in the plurality of downlink semi-persistent scheduling resources. 
However, Tushar teaches 
wherein the target downlink semi-persistent scheduling resource is used for determining other downlink semi-persistent scheduling resources in the plurality of downlink semi-persistent scheduling resources.  ([0071] Once SPS is activated, the base station 200 configures predefined DL/UL grant intervals S110 and S130 for the UE.)
in order to minimizing overhead in a mobile communication network such as a Radio Access Network (RAN) in an MTC system.
Seo and Tushar are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with .

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 9 above, and further in view of  YANG; Wei et al. US PGPUB 20200067574 A1.
Regarding claim 17. Seo teaches The method according to claim 9, but Seo doesn’t teach wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource.
However, Yang teaches 
wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource. ([0073] an ACK resource indicator (ARI) which may include a PUCCH resource indicator (PRI) in NR, which may include an indication of a starting symbol of the feedback transmission within a virtual mini –slot.)
in order to reduce latency associated with communications ([0048])
Seo and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of symbol indicating configuration in Yang in order to reduce latency associated with communications.

Regarding claim 18. Seo and Yang teaches The method according to claim 17, but Seo does not teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating index number information of the slot or sub-slot for the PUCCH resource.
However, Yang teaches 

in order to reduce latency associated with communications ([0048])
Seo and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of symbol indicating configuration in Yang in order to reduce latency associated with communications.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo and Yang as applied to claim 17, further in view of Kuchibhotla; Ravi et al. US 20170135116 A1 (hereinafter “Ravi”).

Regarding claim 19. Seo and Yang teaches The method according to claim 17, but they don’t teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources.
However, Ravi teaches 
wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources. ((¶0102 “A device configured with Low-Latency transmission mode, such as low latency DCI format, can transmit HARQ ACK in n+2 instead of n+4.”  A two symbol s offset is a sub-slot configuration)

Seo and Ravi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of low latency feedback in Ravi in order to improve network performance by support the latency sensitive traffic types and other latency sensitive new use cases.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/Mehmood B. Khan/              Primary Examiner, Art Unit 2468